DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are pending in this application.  
	Claims 1, 2, 3, 4, 6, 7, 8, 9, 11 and 12 are currently amended.

	Claims 13-15 are newly added.


Response to Arguments
Applicant’s first argument, see Remarks, pages 8-9, filed 10/19/2021, with respect to claim 11 interpreted under 35 U.S.C 112 (f) have been fully considered and are persuasive.  Thus, the 35 U.S.C 112 (f) Interpretation of claim 11 has been withdrawn. 

Applicant’s second argument, see Remarks, pages 9-10, filed 10/19/2021, with respect to the 35 US.C 102(a)(1) rejection of claim 1 have been fully considered but they are not persuasive. 

Regarding applicant’s second argument, applicant specifically argues that the prior art of Kitai fails to disclose the feature(s) of claim 1: inter alia, “circuitry configured to display a display screen with the display screen including “a first display or a second display” and “a third display.
In response to applicant’s second argument, the Examiner respectfully disagrees. The prior art of Kitai teaches in Fig. 1, Sect. [0043], “An interface terminal 5 is an information processing terminal for displaying a graphical user interface (GUI) to check an inspection result of the image inspecting device 4 or a GUI for setting a parameter in the inspection, and is implemented with a common information processing terminal such as a personal computer (PC).  A threshold setting function according to 
the embodiment is implemented via the interface terminal 5” (See Fig. 1 of Kitai below). 

    PNG
    media_image1.png
    382
    812
    media_image1.png
    Greyscale

7.	As described in Sect. [0043] the PC terminal 5 includes a GUI display screen, this GUI screen includes “a first display” or “a second display” and “a third display” as will be explained further.

8.	Fig. 20, Sect. [0026] of Kitai, describes an example of the threshold selection 
screen which is displayed on the interface terminal 5.  As illustrated in FIG. 20, the defect image IDs that are re-allocated to the defects that were specified with the defect IDs and selected at S1807, and the threshold sets are displayed in a matrix in the threshold selection screen according to the embodiment.

9.	As taught, in the updated office action rejection below: “a first display” is taught by “The Threshold Selection Screen illustrated in Fig. 20” (See Fig. 20 of Kitai below).


    PNG
    media_image2.png
    848
    681
    media_image2.png
    Greyscale

10.	In Fig. 18, Sect. [0115], Kitai teaches, “When the processing up to S1805 is finished, the screen information generation unit 405 generates a defect log list screen as illustrated in FIG. 18 (an example of defect portion selection screen information), and outputs the defect log list screen to be displayed on the interface terminal 5 (S1806)”.  

11.	Thus, Kitai teaches “a second display” is by “The Defect Log List Screen illustrated in Fig. 18” (See Fig. 18 of Kitai below).



    PNG
    media_image3.png
    810
    753
    media_image3.png
    Greyscale



12.	Lastly, “Kitai teaches “a third display” by “The Threshold Adjustment Screen illustrated in Fig. 21” (See Fig. 21 of Kitai below).

    PNG
    media_image4.png
    762
    653
    media_image4.png
    Greyscale

13.	In Fig. 21, Sect. [0131]-[0132], As illustrated in Fg. 21, in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . are displayed.  The threshold-specific defect determination images are 


14.	In conclusion, the feature(s) of claim 1: inter alia, “circuitry configured to display a display screen with the display screen including “a first display or a second display” and “a third display.” are taught by the Kitati reference as follows:

A first display: (See Kitai, Threshold Selection Screen illustrated in Fig. 20) 

A second display: (See Kitai, Defect Log List Screen illustrated in Fig. 18) 

A third display: (See Kitai, Threshold Adjustment Screen illustrated in Fig. 21).

15.	Applicant further argues that “The office relies on the inspection result of Kitai to 
Teach the “first display”, Fig. 18 to teach the “second display” and Fig. 20 to teach the 
“third display”. However, based on the updated rejection described below: A first display, is now taught by the Threshold Selection Screen illustrated in Fig. 20.  A second display, is now taught by the Defect Log List Screen illustrated in Fig. 18. And a third display, is now taught by Threshold Adjustment Screen illustrated in Fig. 21. Thus, the following argument is overcome based on the updated office action and explanation provided herein..

16.	Overall, with respect to claim 1, the applicant appears to argue that claim 1 teaches “a first display” or “a second display” and “a third display” to be displayed on a display screen at the same time, however, this is not what is claimed in claim 1. Based on the broadest reasonable interpretation of Claim 1, the limitation simply refers to a display screen being capable to display multiple displays (i.e. first display or second display and third display) having specific print page information. If applicant, prefer for the claim 1, to include display features such as “a first display” or “a second display” and “a third display” to be displayed at the same time on one screen, such as, “a split screen”, Examiner recommends additional amendments using such claim language  (i.e. a display screen having a split screen function including a first display or second display and a third display on one screen at the same time).

17.	With respect to claim 8, applicant argues, See Remarks pages 10-11, that Kitai, fails to disclose the “cause the first display or the second display to display only print jobs including a page having the type of abnormality.” However, Kitai teaches in Sect. [0093], [0116] The image inspection unit 404 extracts the difference values of the pixels indicated as the defect in the image for identifying a defect occurring part for each defect type from the acquired difference image illustrated in FIG. 8, sums values 
4. Thus, Kitai teaches the limitations as required by claim 8 as explained above and also as referenced in the updated rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitai (US PG. Pub. 2015/0269719 A1).

Referring to Claim 1, Kitai teaches an information processing apparatus (See Kitai, Fig. 1, Image Forming Apparatus) comprising:
circuitry (See Kitai, Fig. 1, Circuitry embodied within PC Terminal 5) configured to display a display screen (See Kitai, Fig. 1, Graphical User Interface (GUI) Screen of PC Terminal 5, Sect. [0043], The interface terminal 5 is an information processing terminal for displaying a graphical user interface (GUI)), the display screen (See Kitai, Fig. 1, Graphical User Interface (GUI) Screen of PC Terminal 5) including,
a first display (See Kitai, Fig. 20, Threshold Selection Screen) or a second display (See Kitai, Fig. 18, Defect Log List Screen), the first display displaying (See Kitai, Fig. 20, Sect. [0126], In FIG. 20, the threshold selection screen illustrates, the defect image IDs that are re-allocated to the defects that were specified with the defect IDs and selected at S1807, and the threshold sets are displayed in a matrix in the threshold selection screen according to the embodiment.), in units of a print job (See Kitai, Sect. [0127], As illustrated in FIG. 20, the defect image IDs based on the defect IDs selected at S1807 are displayed in the row direction, such as "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", "defect image ID 5"), checking result information obtained by comparing a read result with reference data on an image to be formed on a recording medium, the read result being obtained by reading the recording medium having the image formed thereon (See Kitai, Sect. [0041]-[0043], The image inspecting device 4 generates the master image based on the bit map data input from the engine controller 2.  The image inspecting device 4 compares a read image generated by reading the sheet output from the print engine 3 using a reading device with the generated master image to inspect an output result…If it is determined that the output result includes a defect, the image inspecting device 4 notifies the engine controller 2 of information indicating a page determined as the defect.  Accordingly, the engine controller 2 executes reprinting control of a defect page…The interface terminal 5 displays graphical user interface (GUI) to check an inspection result of the image inspecting device 4 using the threshold setting function via the interface terminal 5.), the second display (See Kitai, Fig. 18, Defect Log List Screen) displaying only a number of print jobs, each of the number of print jobs associated with at least one of a number of abnormalities the number of print jobs including a displayed print job including a page having the at least one abnormality in the image formed on the recording medium based on the checking result information (See Kitai, Fig. 18, Sect. [0115], When the processing up to S1805 is finished, the screen information generation unit 405 generates a defect log list screen as illustrated in FIG. 18 (an example of defect portion selection screen information), and outputs the defect log list screen to be displayed on the interface terminal 5 (S1806).  As illustrated in FIG. 18, in the defect log list screen according to the embodiment, displayed are the defect determination image generated at S1804, the "page ID" indicating the page including the defect, and the "job ID" indicating the job including the page, in addition to the information illustrated in FIG. 13.  That is, the defect determination images generated by the image inspection unit 404 are arranged in the defect log list screen.  A checkbox for selecting the defect to be used in setting the threshold is displayed to indicate being selected.); and
(See Kitai, Fig. 21, Threshold Adjustment Screen) displaying information about the page in the print job including the page having the at least one abnormality and abnormality type information indicating a type of the at least one abnormality present in the page (See Kitai, Fig. 21, Sect. [0131]-[0135], As illustrated in FIG. 21, in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . are displayed.  The threshold-specific defect determination images are the threshold-specific defect determination images in the row selected with the radio button 20a in the threshold selection screen.  As illustrated in FIG. 21, in the threshold adjustment screen, each threshold described with reference to FIG. 16 is displayed such as "density difference threshold of dot defect" and "area difference threshold of dot defect" .  . . , and a value of the threshold set corresponding to the row selected with the radio button 20a in the threshold selection screen is displayed by default.  That is, the threshold adjustment screen information is a screen including a threshold image indicating each value of one or more types of thresholds constituting the threshold set selected by the threshold information selection input, and the threshold-specific inspection result image of the partial read image using the threshold set selected by the threshold information selection input.  When the threshold set selected by the threshold information selection input is the threshold set that has been enabled, the threshold adjustment screen information may be a screen including the threshold image indicating each value of one or more types of thresholds constituting the threshold set, and the inspection result image of the partial read image of the defect portion on the read image.  In this case, the inspection result image is an inspection result image of the partial read image of the defect portion selected by the defect portion selection input.).

	Referring to Claim 2, Kitai teaches the information processing apparatus according to claim 1 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry is configured to display the display screen including a fourth display (See Kitai, Fig. 17, S1812, Updated Threshold Adjustment Screen in Fig. 21), the fourth display indicating a position of the at least one abnormality present in the page displayed in the third display (See Kitai,  Sect. [0132]-[0134], The user can adjust a value of each threshold displayed as illustrated in FIG. 21 by operating the interface terminal 5. After receiving input for adjusting the threshold set, the threshold information changing unit 406 sets the adjusted threshold set that has been received.  Based on the threshold sets that have been set and the partial difference image of the defect portion, the screen information generation unit 405 generates and outputs a threshold adjustment result screen (an example of threshold adjustment result screen information) to be displayed on the interface terminal 5 and updates the threshold adjustment screen illustrated in FIG. 21 to the threshold adjustment 
result screen (S1812).

Referring to Claim 3, Kitai teaches the information processing apparatus according to claim 2 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry is further configured to execute a narrowing-down setting display to permit setting a condition for narrowing down the checking result information displayed in the first display or the second display in units of a print job (See Kitai, Fig. 17, Sect. [0089]-[0090], [0109]-[0110], The image inspection unit 404 focuses on the number of pixels in each pixel group, that is, an area of the labeled region in the labeled difference image as illustrated in FIG. 10, and compares the number of pixels in each pixel group with the area threshold included in the threshold set that has been enabled to determine a defect in pixel group units, pixel groups having the area equal to or larger than the area threshold are left, and the pixel groups are narrowed down as illustrated in FIG. 11. In FIG. 17, first, the image inspection unit 404 receives a condition for selecting a piece of log information to be read from among pieces of defect log information illustrated in FIG. 13 from the interface terminal 5 (S1801)…In setting the threshold, a defect in which the defect pixel area or the defect determination value for each page is close to the threshold, that is, a defect in which possibility of being determined as the defect is easily changed depending on the setting of the threshold is preferentially presented to the user to enable more precise threshold setting.  Accordingly, convenience for the user in selecting the defect can be improved by preferentially displaying the defect pixel group close to the threshold.). 

Referring to Claim 4, Kitai teaches the information processing apparatus according to claim 1 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry is further configured to highlight a row of the displayed print job including the page having the at least one abnormality in the first display or the second display (See Kitai, Fig. 20, Sect. [0127], In the threshold-specific defect determination image of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", or "defect image ID 5" .  . . displayed in each row, the red frame or the blue frame indicates the inspection result in a case of being inspected with the threshold set of a corresponding row. ".). 

Referring to Claim 5, Kitai teaches the information processing apparatus according to claim 4 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry is configured to change a color density for highlighting in accordance with a level of the at least one abnormality in the first display or the second display (See Kitai, Sect. [0113], The image inspection unit 404 that has generated the partial read image generates a defect determination image (an example of an inspection result image) based on the generated partial read image (S1804).  At S1804, regarding a part determined as the "defect" based on the information of the "determination result", the image inspection unit 404 surrounds the rectangular portion indicated by the "defect range" with a red frame on the partial read image to generate the defect determination image.  Regarding a part determined as the "candidate", the image inspection unit 404 surrounds the rectangular portion indicated by the "defect range" with a blue frame on the partial read image to generate the defect determination image.  When the size of the range indicated by the "defect range" is larger than the preset size SPX, SPY, maximum values of the ranges surrounded by the red frame and the blue frame are set to SPX, SPY.).

Referring to Claim 6, Kitai teaches the information processing apparatus according to claim 1 (See Kitai, Fig. 1, Image Forming Apparatus), wherein 
the information related to the page in the displayed print job and displayed by the third display includes page identification information and job identification information, the page identification information identifying the page including the type of the at least one abnormality indicated by the abnormality type information, the job identification information identifying the job including the page (See Kitai, Fig. 21, Sect. [0131] lines 8-31, As illustrated in FIG. 21, in the threshold adjustment screen, each threshold described with reference to FIG. 16 is displayed such as "density difference threshold of dot defect" and "area difference threshold of dot defect" .  . . , and a value of the threshold set corresponding to the row selected with the radio button 20a in the threshold selection screen is displayed by default.  That is, the threshold adjustment screen information is a screen including a threshold image indicating each value of one or more types of thresholds constituting the threshold set selected by the threshold information selection input, and the threshold-specific inspection result image of the partial read image using the threshold set selected by the threshold information selection input.  When the threshold set selected by the threshold information selection input is the threshold set that has been enabled, the threshold adjustment screen information may be a screen including the threshold image indicating each value of one or more types of thresholds constituting the threshold set, and the inspection result image of the partial read image of the defect portion on the read image.  In this case, the inspection result image is an inspection result image of the partial read image of the defect portion selected by the defect portion selection input.), 
the abnormality type information indicating the type of the at least one abnormality comprises at least one icon corresponding to the type of the at least one abnormality (See Kitai, Fig. 21, Sect. [0131] lines 1-8, As illustrated in FIG. 21, in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . are displayed.  The threshold-specific defect determination images are the threshold-specific defect determination images in the row selected with the radio button 20a in the threshold selection screen.), and 
the third display displays the job identification information, the page identification information, and the at least one icon in association with each other (See Kitai, Sect. [0132], The user can adjust a value of each threshold displayed as illustrated in FIG. 21 by operating the interface terminal 5.  When the user adjust the value of each threshold by operating the interface terminal 5 and presses a button of "change inspection threshold", the adjusted threshold value and a set ID indicating the threshold set that has been the adjustment target is transmitted as a threshold adjustment command from the interface terminal 5 to the image inspecting device 4.  Accordingly, the threshold information changing unit 406 receives an input for adjusting the threshold set (S1809).). 

Referring to Claim 7, Kitai teaches the information processing apparatus according to Claim 3 (See Kitai, Fig. 1, Image Forming Apparatus), wherein
the first display (See Kitai, Fig. 1, Interface Terminal 5) and the second display (See Kitai, Fig. 18, Defect log List Screen) are displayable in a switchable manner on the display screen in accordance with a selection by a user (See Kitai, Sect. [0116]-[0117], When the user operates the interface terminal 5 to check the checkbox of the "select" section illustrated in FIG. 18, selects the defect to be referenced in setting the threshold in the defect log list screen as illustrated in FIG. 18, and presses a button of "adjust inspection threshold", the defect ID of the selected defect is notified to the image inspecting device 4.  Accordingly, the image inspection unit 404 receives a defect portion selection input for selecting at least any of one or more defect portions displayed as the defect determination images in the defect log list screen (S1807)…When the image inspection unit 404 receives the defect portion selection input, the screen information generation unit 405 generates and outputs a threshold selection screen (an example of threshold selection screen information) to be displayed on the interface terminal 5 (S1808).), 
the third display displays information about a page included in a print job selected in accordance with another selection by the user with respect to a list of the number of print jobs, the selected print job being displayed in the second display switched from the first display (See Kitai, Fig. 21, Sect. [0132]-[0133], The user can adjust a value of each threshold displayed as illustrated in FIG. 21 by operating the interface terminal 5.  When the user adjust the value of each threshold by operating the interface terminal 5 and presses a button of "change inspection threshold", the adjusted threshold value and a set ID indicating the threshold set that has been the adjustment target is transmitted as a threshold adjustment command from the interface terminal 5 to the image inspecting device 4.  Accordingly, the threshold information changing unit 406 receives an input for adjusting the threshold set (S1809)…After receiving the input for adjusting the threshold set, the threshold information changing unit 406 sets the adjusted threshold set that has been received.), and
the fourth display displays a preview image of the page of the selected print job (See Kitai, Fig. 21 Updated Defect Images 1-5), the preview image including a position of the at least one abnormality present in the page of the selected print job (See Kiatai, Fig. 21, Sect. [0136], After receiving the threshold information change input, the threshold information changing unit 406 overwrites a threshold value according to the set ID designated in the threshold information change input with the changed threshold included in the threshold information change input to change the threshold set to the adjusted threshold set to be recorded (S1814).  The display of the interface terminal 5 is then returned to the threshold selection screen illustrated in FIG. 20.  The threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . for the threshold set selected with the radio button in the threshold selection screen are updated to the reinspected defect determination images generated at S1811.).

	Referring to Claim 8, Kitai teaches the information processing apparatus according to claim 7 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry (See Kitai, Fig. 2, embedded circuitry) is configured to 
display an icon (See Kitai, Fig. 20, radio button 20a) representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position (See Kitai, Sect. [0131] lines 1-14, As illustrated in FIG. 21, in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . are displayed.  The threshold-specific defect determination images are the threshold-specific defect determination images in the row selected with the radio button 20a in the threshold selection screen.  As illustrated in FIG. 21, in the threshold adjustment screen, each threshold described with reference to FIG. 16 is displayed such as "density difference threshold of dot defect" and "area difference threshold of dot defect" .  . . , and a value of the threshold set corresponding to the row selected with the radio button 20a in the threshold selection screen is displayed by default.), and 
when an operation for the selection is received, display the narrowing-down setting display in a state where the a type of abnormality corresponding to the icon or the position selected in the selection has been selected so as to cause the first display (See Kitai, Sect. [0093], [0116]-[0117], The image inspection unit 404 extracts the difference values of the pixels indicated as the defect in the image for identifying a defect occurring part for each defect type from the acquired difference image illustrated in FIG. 8, sums values obtained by multiplying the difference values with a coefficient corresponding to the type of the defect, and calculates a defect determination value of the page… When the user operates the interface terminal 5 to check the checkbox of the "select" section illustrated in FIG. 18, selects the defect to be referenced in setting the threshold in the defect log list screen as illustrated in FIG. 18, and presses a button of "adjust inspection threshold", the defect ID of the selected defect is notified to the image inspecting device 4.  Accordingly, the image inspection unit 404 receives a defect portion selection input for selecting at least any of one or more defect portions displayed as the defect determination images in the defect log list screen (S1807).), and a narrowing-down condition in the narrowing-down setting display is changeable (See Kitai, Sect. [0089]-[0090], The image inspection unit 404 focuses on the number of pixels in each pixel group, that is, an area of the labeled region in the labeled difference image as illustrated in FIG. 10, and compares the number of pixels in each pixel group with the area threshold included in the threshold set that has been enabled to determine a defect in pixel group units. Accordingly, only pixel groups having the area equal to or larger than the area threshold are left, and the pixel groups are narrowed down as illustrated in FIG. 11.  In the example of FIGS. 10 and 11, a pixel group to which the label information of "H003" is added is excluded as the pixel group that is smaller than the area threshold.).

Referring to Claim 9, Kitai teaches The information processing apparatus according to claim 7 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuity (See Kitai, Fig. 2, embedded circuitry) is configured to 
display an icon (See Kitai, Fig. 20, radio button 20a) representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position (See Kitai, Sect. [0131] lines 1-14, As illustrated in FIG. 21, in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . are displayed.  The threshold-specific defect determination images are the threshold-specific defect determination images in the row selected with the radio button 20a in the threshold selection screen.  As illustrated in FIG. 21, in the threshold adjustment screen, each threshold described with reference to FIG. 16 is displayed such as "density difference threshold of dot defect" and "area difference threshold of dot defect" .  . . , and a value of the threshold set corresponding to the row selected with the radio button 20a in the threshold selection screen is displayed by default.), 
when an operation for the selection is input, display a setting screen for executing a setting corresponding to the at least one abnormality so as to suppress the (See Kitai, Sect. [0131] lines 14-21, That is, the threshold adjustment screen information is a screen including a threshold image indicating each value of one or more types of thresholds constituting the threshold set selected by the threshold information selection input, and the threshold-specific inspection result image of the partial read image using the threshold set selected by the threshold information selection input.  When the threshold set selected by the threshold information selection input is the threshold set that has been enabled, the threshold adjustment screen information may be a screen including the threshold image indicating each value of one or more types of thresholds constituting the threshold set, and the inspection result image of the partial read image of the defect portion on the read image.), and 
request an image forming apparatus that has formed the image on the recording medium to execute the setting based on a setting operation on the setting screen displayed (See Kitai, Sect. [0066], The screen information generation unit 405 according to the embodiment has a function of providing a graphical user interface (GUI) for easily setting the threshold to be compared with the difference value calculated as described above.  Details about the difference image generation unit 403, the image inspection unit 404, the screen information generation unit 405, the threshold information changing unit 406).

	Referring to Claim 10, Kitai teaches the information processing apparatus according to claim 2 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the position of the at least one abnormality displayed in the fourth display is surrounded by (See Kitai, Figs. 18-21, Sect. [0128], in a case of the row of the threshold set "strict", in a cell of the threshold-specific defect determination image determined as the defect using the threshold set "strict", the defect portion of the threshold-specific defect determination image is surrounded by the red frame.  In a cell of the threshold-specific defect determination image determined as the defect candidate using the threshold set "strict", the defect portion of the threshold-specific defect determination image is surrounded by the blue frame.  Similarly to FIG. 18, the red frame is represented by the dashed line, and the blue frame is represented by the alternate long and short dash line in FIG. 20.).

	Referring to Claim 11, Kitai teaches an information processing system (See Kitai, Fig. 1, Image Forming Apparatus) comprising:
	a checking device (See Kitai, Fig. 1, The Interface Terminal 5) configured to output checking result information; and the information processing apparatus according to claim 1 (See Kitai, Fig. 1, Sect. [0043], The interface terminal 5 is an information processing terminal for displaying a graphical user interface (GUI) to check an inspection result of the image inspecting device 4 or a GUI for setting a parameter in the inspection, and is implemented with a common information processing terminal such as a personal computer (PC).  A threshold setting function according to the embodiment is implemented via the interface terminal 5.).

Referring to Claim 12, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Kitai, Fig. 2, CPU 10, RAM 20, ROM 30, HDD 40 Sect. [0049], a software control unit is implemented such that the CPU 10 performs calculation according to a computer program stored in the ROM 30 or a computer program loaded into the RAM 20 from a recording medium such as the HDD 40 or an optical disc, etc.) and various memories stored therein.

Referring to Claim 13, Kitai teaches an information processing according to claim 1 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the circuitry is configured to display the display screen including a fourth display (See Kitai, Fig. 17, Updated Threshold Adjustment Screen of Fig. 21), the fourth display displaying a preview of read result (See Kitai, Sect. [0134], When reinspected defect determination images are generated, to update the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" .  . . illustrated in FIG. 21, the screen information generation unit 405 generates and outputs a threshold adjustment result screen (an example of threshold adjustment result screen information) to be displayed on the interface terminal 5.  Accordingly, the interface terminal 5 updates the threshold adjustment screen illustrated in FIG. 21 to the threshold adjustment result screen (S1812).  The threshold adjustment result screen is a screen including the threshold image indicating each value of one or more types of thresholds constituting the adjusted threshold set and the reinspection result image of the partial read image using the adjusted threshold set.  Due to this, the user can recognize in real time how an image inspection result is changed by adjusting of the threshold.).

Referring to Claim 14, Kitai teaches an information processing apparatus according to claim 13 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the read result is an image without the at least one abnormality (See Kitai, Sect. [0095] lines 6-10, The threshold for determining the defect candidate is a stricter value than the threshold for determining the defect.  That is, even when a page is not determined as a defect, the page may be determined as a defect candidate.).

Referring to Claim 15, Kitai teaches an information processing apparatus according to claim 13 (See Kitai, Fig. 1, Image Forming Apparatus), wherein the read result is an image corresponds to the page in the displayed print job (See Kitai, Sect. [0041], The image inspecting device 4 generates the master image based on the bit map data input from the engine controller 2.  The image inspecting device 4 compares a read image generated by reading the sheet output from the print engine 3 using a reading device with the generated master image to inspect an output result.). 

Cited Art
Macciola et al. (US PG. Pub. 2013/0162002 A1) discloses methods, systems, and computer program products for processing digital images captured by a mobile device are disclosed.  Myriad features enable and/or facilitate processing of such digital images using a mobile device that would otherwise be technically impossible or impractical, and furthermore address unique challenges presented by images captured using a camera rather than a traditional flat-bed scanner, paper-feed scanner, or multifunction peripheral.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677